Citation Nr: 0917044	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  99-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 
1986 and from May 1989 to April 1994.  He also had various 
periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision, dated in December 
1998, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In March 2000, the Veteran 
testified at a hearing before the RO.  This matter was 
remanded in January 2001, November 2003, and December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2005 remand, the RO was instructed to take 
appropriate action to schedule the veteran for a VA 
examination, to include requesting that the examiner 
specifically opine as to whether any current migraines are 
causally related to the Veteran's service-connected heart 
disease.  The Board notes that May 2006 and January 2009 VA 
examinations did not address whether the Veteran's migraines 
were aggravated by the service-connected heart disease.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
migraines.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any migraines shown to 
exist;

b) opine whether any such migraines are 
at least as likely as not related to 
the Veteran's service-connected heart 
disease;

c) if not, opine whether any such 
migraines are aggravated by the 
Veteran's service-connected heart 
disease; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  Readjudicate the Veteran's claim based 
on all of the evidence of record.  
Consider such claim on a secondary basis, 
under 38 C.F.R. § 3.310.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




